Per Curiam.
We affirm this appeal in all regards, but remand for entry of a conformed order of revocation of probation. The revocation order found that the Appellant had violated condition (5) of his probation by committing the offenses of resisting an officer with violence and retail theft. This was in error as the lower tribunal only orally found a violation of condition (5) for resisting an officer with violence. Accordingly, this case is remanded for entry of a written order that conforms to the oral pronouncement of the lower tribunal. See Leggs v. State , 27 So.3d 155 (Fla. 1st DCA 2010) ; see also Baldwin v. State , 855 So.2d 1180 (Fla. 1st DCA 2003).
AFFIRMED in part and REMANDED in part for entry of a conformed order.
B.L. Thomas, C.J., and Roberts and Osterhaus, JJ., concur.